Citation Nr: 0101738	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945 and from September 1951 to May 1970.  He died on 
April [redacted], 1998.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1998 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).   


REMAND

The record reveals that the veteran died 19 days after he 
fell and struck his chest on a stone fireplace, sustaining 
rib fractures and a hemopneumothorax.  At the time of the 
fall, he had a history of a stroke and neurological deficits, 
which were not service connected, and he was using a 4-legged 
walker.

At the time of the veteran's death, service connection was in 
effect for arthritis of the lumbar spine and hips and 
calcified peritendinitis of the shoulders.  The veteran had 
also been diagnosed in 1993 with polyarthritis affecting 
other joints and rheumatoid arthritis, which disorders were 
not service connected.  He also suffered from non-service 
connected chronic obstructive pulmonary disease.

The appellant has alleged that the veteran's fall in early 
April 1998 and the injuries sustained in the fall were caused 
by his service connected orthopedic disabilities and that his 
death in late April 1998 resulted from those injuries.  (The 
veteran's death certificate listed the immediate cause of 
death as massive chest trauma due to a fall.)  

Records of the veteran's admission in April 1998 to the 
Baptist Hospital of Cooke County and his hospitalization at 
the University of Tennessee Memorial Hospital, to which he 
was transferred and where he died, were obtained by the RO, 
although the records from the University of Tennessee 
facility appear not to be complete.  Also of record are 
reports by private physicians who saw the veteran in 1993.  
However, the claims file does not contain any records of 
medical treatment of the veteran from September 1993 to April 
1998.  The Board finds that such records would be pertinent 
to the issues now before the Board and should be obtained 
prior to a final disposition of the current appeal, and this 
case will be remanded to the RO for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the 
appellant identify all physicians and 
medical facilities which treated the 
veteran for any reason from September 
1993 to April 1998.  After obtaining 
any necessary releases from the 
appellant, the RO should attempt to 
obtain copies of all such clinical 
records.

2. The RO should also obtain a copy of 
the complete hospital chart of the 
veteran's final hospitalization at the 
University of Tennessee Memorial 
Hospital in April 1998.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claims may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless she 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matters which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




